PER CURIAM.
The plaintiffs appeal from a final judgment based upon a jury verdict. The action grew out of an automobile collision which occurred just beyond an intersection. The two automobiles had entered the intersection at right angles to each other, and the defendant’s car turned and proceeded in the same direction as plaintiffs’ car. Appellants urge that the court erred in instructing the jury upon the issue of contributory negligence when the evidence did not raise the issue. A review of the record in the light of the briefs convinces us that there was sufficient evidence before the jury upon which they could reasonably find the plaintiff guilty of conduct proximately contributing to his injury. Cf. Nelson v. Ziegler, Fla.1956, 89 So.2d 780; Bessett v. Hackett, Fla.1953, 66 So.2d 694, 701.
Affirmed.
HORNTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.